Citation Nr: 0414015	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  03-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder. 

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a left knee 
disability. 



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant had a period of service in the Army National 
Guard from November 1979 to June 1982; a period of active 
duty for training from July 1980 to November 1980; and a 
period of service in the Reserves from June 1982 to December 
1985.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Hartford, Connecticut, which denied entitlement to service 
connection for left and right knee disabilities and post 
traumatic stress disorder (PTSD).  

In July 2003, this matter was remanded to the RO so that the 
veteran could be afforded a hearing.   

In September 2003, the appellant testified before the 
undersigned at a videoconference hearing.   A transcript of 
that hearing has been associated with the claims folder.

At the September 2003 hearing, the appellant raised the issue 
of entitlement to service connection for bilateral pes 
planus.  This issue is referred the RO for appropriate 
action.     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The appellant contends that during active duty for training 
in 1980, he injured his knees.  He asserts that this injury 
caused his current knee disabilities.  The appellant also 
argues that he incurred pes planus in service and this 
disability caused his knee disabilities.  

Service medical records show that in July 1980, the appellant 
sought medical treatment for a left knee injury.  There was 
no evidence of bruising or edema.  There was good range of 
motion.  The assessment was probable strain.  Service medical 
records show that in July 1980, the appellant sustained a 
superficial laceration to the tibia shaft on the right.  

There is medical evidence of current knee disabilities.  A 
January 2002 VA examination report indicates that there was 
evidence of patellofemoral syndrome with patellar tracking 
disorder.  The appellant also had severe flatfeet.  Treatment 
records dated in October 2003 and December 2003 reflect 
findings of knee pain, marked genu varus, and patellofemoral 
syndrome.  

The veteran has testified to a continuity of symptomatology 
since service.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The competent 
evidence can consist of a veteran's report of a continuity of 
symptomatology.  Charles v. Principi, 16 Vet App 370 (2002).

The appellant was afforded a VA examination in January 2002.  
However, the VA examiner did not provide a medical opinion as 
to the date of onset of the bilateral knee disability or 
whether the knee disability is related to the appellant's 
period of active duty for training including the injuries in 
1980.  An examination is necessary to obtain a competent 
opinion as to whether the bilateral knee disability is 
related to period of active duty for training in 1980 and 
whether the bilateral knee disability is due to or caused by 
the bilateral pes planus.  

As noted above, at the September 2003 Board hearing, the 
appellant raised the issue of entitlement to service 
connection for pes planus.  The claim for service connection 
for a bilateral knee disability is inextricably intertwined 
with the claim for service connection for pes planus since 
the appellant argues that he incurred pes planus in service 
and this disability caused his knee disabilities.     

At the hearing before the Board in September 2003, the 
appellant stated that he was treated at the West Haven VA 
medical center for his knee disability.  The Board finds that 
the RO should make an attempt and obtain the VA treatment 
records dated from 1980.  The Board is obligated to seek 
these records prior to adjudicating the appeal.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).

The appellant contends that he has PTSD due to stressful 
events in period of active duty for training.  He contends 
that while training in Fort Jackson, South Carolina, he 
witnessed a solider fall into a latrine.  While training in 
Fort Benning, Georgia, he witnessed a drill sergeant get shot 
and killed by another shoulder and he witnessed two soldiers 
get shot and killed when his unit stumbled upon a live fire 
exercise during training.  
  
In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

There is a current diagnosis of PTSD.  PTSD was diagnosed 
upon VA examination in January 2002.  The diagnosis was based 
on the appellant's unverified stressors.  

The service personal records indicate that the appellant was 
not awarded any medals indicative of combat.  The Form DD 214 
indicates that his military occupation was indirect fire 
infantryman.  The service personnel records show that he was 
stationed in Fort Benning from August 1, 1980 to November 12, 
1980 and he served with Company B and Company D of the 5th 
Battalion, 1st Infantry Training Brigade.    

In April 2002, the RO made an attempt to obtain credible 
supporting evidence of the claimed stressors by contracting 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In July 2002, the USASCRUR indicated 
that the U.S. Army Casualty Data documents the deaths of two 
soldiers as the result of homicides and seven deaths occurred 
due to accidents in the State of Georgia from August to 
November 1980.  The USASCRUR was unable to locate information 
regarding the circumstances of the homicides, but neither of 
the victims was a sergeant.  USASCRUR did not provide 
information regarding the accidental deaths.

Lastly, the Board notes that relevant medical evidence was 
associated with the claims folder subsequent to the issuance 
of the February 2003 supplemental statement of the case.  In 
September 2003, treatment records from W. Hospital were 
received.  In October 2003, medical evidence from Dr. R.D. 
was received.  In December 2003, medical evidence from Dr. 
G.G. was received.  Review of the record further reveals that 
the RO has not considered this evidence.  In accordance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board must remand the 
additional evidence to the AMC for initial consideration 
pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  The AMC should obtain all records of 
the appellant's treatment for bilateral 
knee disabilities at the VA Medical 
Center in West Haven, Connecticut since 
1980.  

2.  The appellant should be afforded an 
orthopedic examination to determine the 
nature and etiology of any current 
bilateral knee disability.  The examiner 
should specify all current diagnoses.  
The examiner should indicate whether 
there is a current diagnosis of pes 
planus.  

The claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current left and right knee 
disability is related to the period of 
active duty for training service.  
Attention is invited the 1980 service 
medical records which document an injury 
to the left knee and leg.  The examiner 
should indicate whether pes planus was 
incurred in active duty for training, and 
whether the pes planus caused the knee 
disabilities.  The examiner should 
provide a rationale for these opinions.

3.  The AMC should request that USASCRUR 
provide any available information as to 
the circumstances of the accidental 
deaths of seven soldiers reported in 
USASCRUR's July 2002 letter.

4.  When the AMC is satisfied that the 
record is complete, the AMC should 
consider all new evidence and 
readjudicate the issues of entitlement to 
service connection for a bilateral knee 
disability and PTSD.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and his representative.  
The case should then be returned to the 
Board if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


